DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDSs filed on 08/03/2020 and 04/26/2021, except for the NPL documents listed on the IDS filed on 08/03/2020, have been considered. Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.
NPL documents NPL01 - NPL33 listed on the IDS filed on 08/03/2020 have not been considered because no copies of them have been made available in the file for review.
Drawings
The drawings filed on 08/03/2020 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-18 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an automated tread analysis system, comprising: a sensing system having: a plurality of cameras providing a plurality of sequential two-dimensional images; an analysis system configured to provide at least one surface model of a first object via photogrammetry using the plurality of sequential two-dimensional images, ; and, a user system executing processing software operable to cause the user 
Claims 2-10 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 11 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method, comprising: providing at least one surface model of a tire via photogrammetry using a plurality of sequential two-dimensional images, the tire having a crown and at least one pattern with at least two grooves and at least one protrusion; receiving data corresponding to the at least one surface model of the tire; providing circumferential wear analysis based on the at least one surface model of the tire; wherein the at least one surface model is oriented such that circumferential centerline of the tire is approximately symmetric to a YZ plane and the crown is approximately aligned with Z axis in a Cartesian coordinate system, in combination with the rest of the limitations of claim 11.
Claims 12-14 are allowable because they are dependent on claim 11.
Claim 15 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an automated tread analysis system, comprising: a sensing system having: a plurality of cameras providing a plurality of sequential two-dimensional images; an analysis system configured to provide at least one surface model of an object via photogrammetry using the plurality of sequential two-dimensional 
Claims 16-18 are allowable because they are dependent on claim 15 or an intermediate claim.

Uffenkamp et al (US 2015/0330773 A1) is the closest prior art to the Applicant’s claimed invention.  However, Uffenkamp et al does not teach of at least one surface model is oriented such that circumferential centerline of the tire is approximately symmetric to a YZ plane and the crown is approximately aligned with Z axis in a Cartesian coordinate system among other features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272- or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886